Case 20-51078-tnw   Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11    Desc Main
                              Document     Page 1 of 35



                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF KENTUCKY
                            LEXINGTON DIVISION

IN RE:

BERNARD AND ANDREA TEW                                                  CHAPTER 11
                                                                   CASE NO. 20-51078
         DEBTORS


          SECOND AMENDED DISCLOSURE STATEMENT FOR DEBTORS’
               PLAN OF REORGANIZATION UNDER CHAPTER 11
                OF THE UNITED STATES BANKRUPTCY CODE



                                             Respectfully submitted,

                                             DELCOTTO LAW GROUP PLLC

                                              /s/Dean A. Langdon, Esq.
                                             KY Bar No. 40104
                                             200 North Upper Street
                                             Lexington, Kentucky 40507
                                             Telephone: (859) 231-5800
                                             Facsimile: (859) 281-1179
                                             dlangdon@dlgfirm.com
                                             COUNSEL FOR DEBTORS


                                             Dated: March 31, 2021
Case 20-51078-tnw       Doc 185        Filed 03/31/21 Entered 03/31/21 17:32:11                                  Desc Main
                                      Document     Page 2 of 35



                                        TABLE OF CONTENTS


Section     Title                                                                                                         Page

I.          PRELIMINARY STATEMENTS AND DISCLAIMERS ......................................1
            1.1  Introduction ..................................................................................................1
            1.2  Debtors’ Preliminary Statement ...................................................................2
            1.3  Disclaimers ..................................................................................................2


II.         NOTICES AND DEADLINES................................................................................3
            2.1  Voting Deadline ...........................................................................................3
            2.2  Date of Confirmation Hearing .....................................................................3
            2.3  Deadline to Object to Confirmation of the Plan ..........................................4
            2.4  Deadline to Object to Claims .......................................................................4
            2.5  Requests for Copies of Disclosure Statement and Plan ...............................4


III.        GENERAL INFORMATION ABOUT THE DEBTORS .......................................4
            3.1  Debtors’ Background, Description of Debtors’ Business, and Principal
                 Factors Leading to the Chapter 11 Bankruptcy Filing .................................4
            3.2  Debtors’ Prepetition Assets and Liabilities..................................................5
            3.3  Debtors’ Postpetition Liabilities …………………………………………..6
            3.4  Prepetition Litigation Involving the Debtors ..............................................6

IV.         COMMENCEMENT AND PROGRESS OF THE CHAPTER 11 CASE………..7

            4.1       Commencement of Case and Joint Administration ……………………….7
            4.2       Retention of Professionals…………………………………………………8
            4.3       Appointment of Subchapter V Trustee and Striking of
                      Subchapter V Election……………………………………………………..8
            4.4       Chapter 11 Operating Order……………………………………………….8
            4.5       Cash Collateral/Adequate Protection……………………………………...8
            4.6       Operations During Bankruptcy……………………………………………8
            4.7       Plan Formulation Process………………………………………………….8

V           OVERVIEW OF THE DEBTORS’ PLAN OF REORGANIZATION……………9

            5.1       General Summary ........................................................................................9
            5.2       Debtors’ Recommendation ..........................................................................9
            5.3       Description of Certain Key Plan Terms .......................................................9
            5.4       General Summary of Plan Treatment of Unclassified Claims ...................12
            5.5       General Summary of Plan Treatment of Classified Claims .......................13
            5.6       Plan Implementation ..................................................................................18



                                                           i
Case 20-51078-tnw       Doc 185         Filed 03/31/21 Entered 03/31/21 17:32:11                                  Desc Main
                                       Document     Page 3 of 35



VI.         RISK FACTORS ...................................................................................................21
            6.1   Risks of Non-Confirmation .......................................................................21
            6.2   Risks of Non-Consensual Confirmation ....................................................21
            6.3   Risks of Delays in Confirmation................................................................22

VII.        PLAN CONFIRMATION .....................................................................................22
            7.1  Generally ....................................................................................................22
            7.2  Voting Requirements for Confirmation under the Bankruptcy Code ........23
            7.3  General Requirements for Confirmation under the Bankruptcy Code ......25
            7.4  Confirmation ..............................................................................................26
            7.5  Alternatives to Confirmation .....................................................................27

VIII.       CERTAIN FEDERAL TAX CONSEQUENCES .................................................28
            8.1  General .......................................................................................................28
            8.2  Tax Consequences of Payment of Allowed Claims
                 Pursuant to Plan Generally.........................................................................29
            8.3  Certain U.S. Federal Income Tax Consequences to the Debtors ...............30

IX.         ADDITIONAL INFORMATION, RECOMMENDATIONS,
            AND CONCLUSION ............................................................................................31
            9.1  Additional Information ..............................................................................31
            9.2  Recommendations and Conclusion ............................................................31

            EXHIBIT A – Consent Judgment
            EXHIBIT B – Prepetition Litigation
            EXHIBIT C – ADR Arbitrage article
            EXHIBIT D – Revenue Projections
            EXHIBIT E -- Contingent, Disputed and/or Unliquidated Claims
            EXHIBIT F – Resume of Dr. Tew
            EXHIBIT G – 2017 Financial Statements for retirement accounts
            EXHIBIT H – Positive Performance Swap Agreement
            EXHIBIT I – ADR Arbitrage Funds Flow diagram
            EXHIBIT J – Test Trades
            EXHIBIT K – Golden Isles Bank Statement
            EXHIBIT L – Liquidation Analysis




                                                           ii
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                   Document     Page 4 of 35



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

IN RE:

BERNARD AND ANDREA TEW                                                             CHAPTER 11
                                                                              CASE NO. 20-51078
         DEBTORS


          SECOND AMENDED DISCLOSURE STATEMENT FOR DEBTORS’
               PLAN OF REORGANIZATION UNDER CHAPTER 11
                OF THE UNITED STATES BANKRUPTCY CODE


        Come Bernard V. Tew and Andrea B. Tew (the “Debtors”) in this bankruptcy case, and
pursuant to 11 U.S.C. § 1125 and Fed. R. Bankr. P. 3016, submit the following Amended
Disclosure Statement (the “Disclosure Statement”) to provide holders of Claims against and
Interests in the Debtors with adequate information in order to allow them to make an informed
decision regarding their rights to vote on the Debtors’ Plan of Reorganization (the “Plan”) filed
contemporaneously herewith.

                                            ARTICLE I

                   PRELIMINARY STATEMENTS AND DISCLAIMERS

        1.1     Introduction. The Debtors are seeking approval of their Plan of Reorganization.
The confirmation of a plan is the overriding purpose of a Chapter 11 case. Although referred to
as a “plan of reorganization,” a plan may provide for anything from a complex restructuring of a
debtors’ obligations to a simple liquidation of assets. In either event, upon confirmation of a plan,
the plan becomes binding on the debtor and all of its creditors and other parties in interest, and the
obligations owed by the debtor to those parties are substituted for those outlined in the confirmed
plan. In this Bankruptcy Case, the Plan contemplates a resumption of debt service payments to
secured creditors consistent with the Debtors’ earning capacity, along with a process for resolving
the substantial disputed claims held by SKAT and others. The Debtors expect this will maximize
the ultimate recoveries for all Creditors.

         To assist all known Creditors, Interest Holders, and other parties in interest of the Debtors
with their review of the Plan, the Debtors provide this Disclosure Statement for the purpose of
disclosing all information the Debtors deem material, important, and necessary to the parties’
ability to make a reasonably informed decision regarding their rights and to vote on the Plan. By
an Order of the United States Bankruptcy Court for the Eastern District of Kentucky entered on
_____________ __, 2021 [ECF No. ___], this Disclosure Statement has been approved as
containing “adequate information” in accordance with 11 U.S.C. § 1125. The Bankruptcy Code
defines “adequate information” as “information of a kind, and in sufficient detail, as far as is

                                                  1
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                   Document     Page 5 of 35



reasonably practicable in light of the nature and the history of the debtor and the condition of the
debtor’s books and records . . . that would enable . . . a hypothetical investor of the relevant class
to make an informed judgment about the plan . . . .” 11 U.S.C. § 1125(a)(1).

       All Creditors, Interest Holders, and Parties in Interest are encouraged to read and
carefully consider this entire Disclosure Statement and to refer to the Plan during their review.
THE PROVISIONS CONTAINED IN THE PLAN CONTROL OVER ANY STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT.

        1.2      Debtors’ Preliminary Statement. The Debtors believe that the Plan is in the best
interests of all Creditors. As a Creditor, your vote on the Plan is important. All Creditors entitled
to vote are urged to vote in favor of the Plan. A summary of the voting instructions is set forth in
Section 7.2 below, and more detailed instructions are contained on the ballots distributed to each
Creditor entitled to vote on the Plan. For your vote to be counted, your ballot must be duly
completed, executed, and received by 5:00 p.m. Eastern Time, on ____________ 2021 (the
“Voting Deadline”), unless the Voting Deadline has been extended by the Debtors or the Court in
writing prior to that time.

        The Plan will be confirmed by the Bankruptcy Court if it is accepted by the holders of two-
thirds (2/3) in dollar amount and more than one-half (1/2) in number of the Creditors’ Claims in
each class voting on the Plan. However, the Debtors have the right under 11 U.S.C. § 1129(b) to
ask for approval of the Plan even though a class or classes reject the Plan, if the Bankruptcy Court
finds that the Plan provides fair and equitable treatment for the rejecting class.

       1.3     Disclaimers.

                 1.3.1 Legal Effect of Statements in this Document. The information contained
in this Disclosure Statement—including, but not limited to, the information regarding the Debtors’
background, the Debtors’ financial information, and the Debtors’ liquidation analysis—is included
solely for the limited purpose of soliciting acceptances of the Plan. This information shall not be
construed as an admission of any fact or liability, stipulation, or waiver by the Debtors in any
contested matter, adversary proceeding, or other action or threatened action involving the Debtors,
but rather as statements made in the course of settlement negotiations. Further, this information
shall not be admissible in any non-bankruptcy proceeding involving the Debtors, nor shall it be
construed to be conclusive advice on the tax or other legal effects of the Plan as to Creditors of the
Debtors; provided, however, that in the event that the Debtors default under the Plan, the
Disclosure Statement may be admissible in a proceeding relating to such default for the purpose
of establishing the existence of such default.

               1.3.2 No Other Representations Authorized. All representations in this
Disclosure Statement are those of the Debtors, and no one else is authorized by the Debtors to give
any additional information or to make any representations beyond those in this Disclosure
Statement, the Plan, and the exhibits attached thereto, incorporated by reference, or referred to
herein. If any such information is given or representations are made, such information or
representations may not be relied upon as having been authorized by the Debtors. Further, any




                                                  2
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                   Document     Page 6 of 35



representations or inducements made to secure acceptance of the Plan which are other than as
contained in this Disclosure Statement should not be relied upon by any person.

              1.3.3 No Involvement of Independent Public Accountant. To the Debtors’
knowledge, no information contained in this Disclosure Statement has been prepared by an
independent public accountant, except as specifically noted.

                1.3.4 Forward-Looking Statements. This Disclosure Statement contains
forward-looking statements based primarily on the current expectations of the Debtors using
financial information and other information available to them through their books and records and
in reliance on information prepared and maintained by the Debtors. The valuations placed upon
Assets are based upon their best estimate of values. The Debtors have not obtained any formal
appraisals of any of their Assets. The words “believe,” “may,” “estimate,” “continue,”
“anticipate,” “intend,” “expect,” and similar expressions identify these forward-looking
statements. Forward-looking statements have a number of risks, uncertainties, and assumptions,
including those described in Article VI. Accordingly, the forward-looking events and
circumstances discussed in this Disclosure Statement may not occur, and actual results could differ
materially from those anticipated in the forward-looking statements. The Debtors may, but have
no obligation to, publicly update or revise any forward-looking statements, whether as a result of
new information, future events, or otherwise.

       Neither the Plan nor this Disclosure Statement attempt to forecast consequences which
follow from a general rejection of the Plan, although an attempt is made later to state the
consequences of a liquidation of the Debtors’ assets.

                1.3.5 Effect of Representation by Counsel. The Debtors are represented by the
law firm of DelCotto Law Group PLLC, 200 North Upper Street, Lexington, Kentucky 40507.
DelCotto Law Group has not expressed an opinion on any information set forth herein and has no
actual knowledge of any information that would conflict with any information contained in the
Plan or in this Disclosure Statement.

                                           ARTICLE II

                                 NOTICES AND DEADLINES

       2.1     Voting Deadline. For your vote to accept or reject the Plan to be counted, you
must: (1) complete all required information on the ballot; (2) execute the ballot; and (3) return the
completed ballot to the Debtors’ counsel at DelCotto Law Group PLLC, c/o Tresine Callahan, 200
North Upper Street, Lexington, Kentucky 40507 so that it is received by 5:00 p.m., Eastern Time,
on the Voting Deadline, ______________, 2021. Any failure to follow the voting instructions
included with the ballot or to return a properly completed ballot so that it is received by the Voting
Deadline may disqualify your ballot and your vote.

       2.2     Date of Confirmation Hearing. A hearing to consider the confirmation of the
Plan will be held before the United States Bankruptcy Court for the Eastern District of Kentucky,
100 East Vine Street, Second Floor, Lexington, Kentucky 40507, on _____________, 2021 at the



                                                  3
Case 20-51078-tnw            Doc 185      Filed 03/31/21 Entered 03/31/21 17:32:11                    Desc Main
                                         Document     Page 7 of 35



hour of _________, Eastern Time. [ADD TELEPHONIC INFO IF NECESSARY] Parties are not
required to attend the confirmation hearing but may do so if they wish. Attendance at the
Confirmation Hearing does not include the ability to vote, so you are urged to fill in, date, sign,
and promptly return your ballot to the Debtors’ counsel by the Voting Deadline.

        2.3    Deadline to Object to Confirmation of the Plan. Objections, if any, to
confirmation of the Plan must: (a) be in writing; (b) state the name and address of the objecting
party and the nature of the Claim or Interest of the party; (c) state with particularity the basis and
nature of any objection; and (d) be filed with the Court and served so that they are received no
later than 5:00 p.m., Eastern Time, on _____________, 2021 by the U.S. Trustee and the
Debtors’ counsel.

        2.4     Deadline to Object to Claims. Unless otherwise ordered by the Bankruptcy Court,
all objections to Claims, including determinations regarding the secured status of any claim, shall
be filed on or before one hundred and twenty (120) days following the Effective Date, or forty five
(45) days following the filing of any Claim, whichever is later (the “Claim Objection Bar Date”),
without prejudice to the extension of such period upon proper application therefor. The objecting
party shall serve a copy of each such objection upon the holder of the Claim in accordance with
Fed. R. Bankr. P. 3007. Under the Plan, any Claim for which a timely objection is not filed shall
be deemed Allowed as filed or scheduled.

       2.5     Requests for Copies of Disclosure Statement and Plan. Requests for copies of
the Disclosure Statement and the Plan by parties in interest may be made in writing to the Debtors’
counsel by mail at DelCotto Law Group PLLC, c/o Tresine Callahan, 200 North Upper Street,
Lexington, Kentucky 40507, or by email to tcallahan@dlgfirm.com. Please call Ms. Callahan at
(859) 231-5800 with any questions.

                                                 ARTICLE III

                        GENERAL INFORMATION ABOUT THE DEBTORS

          3.1      Debtors’ Background, Description of Debtors’ Business, and Principal Factors
                   Leading to Chapter 11 Filing.

        The Tews are husband and wife who reside in Woodford County, Kentucky. Dr. Tew is
an investment advisor who unfortunately agreed to assist George Hofmeister and entities operated
by him in managing various ERISA-covered retirement plans. Mr. Hofmeister was ultimately
convicted of criminal conduct in connection with the ERISA-covered retirement plans. Dr. Tew
was not charged criminally but was a defendant in several civil enforcement actions related to the
Hofmeister retirement plans. Pursuant to a Consent Judgment (the “Consent Judgment”) entered
by the United States District Court for the Eastern District of Kentucky on July 8, 2015 Dr. Tew 1
was enjoined from serving as a fiduciary or service provider to any ERISA-covered employee
benefit plan, except for plans where he and relatives were the participants. A true copy of the


1   The Consent Judgment also applied to two closely-held entities: Tew Enterprises, LLC and Bluegrass Investment
    Management, LLC.


                                                         4
Case 20-51078-tnw         Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11           Desc Main
                                    Document     Page 8 of 35



Consent Judgment is attached to this Disclosure Statement as Exhibit A. Dr. Tew is able to
manage and advise ERISA-covered retirement plans where the only participants are relatives, as
well as non-ERISA retirement accounts for third parties. 2 Dr. Tew continued to manage family
retirement plans after the Consent Judgment and the returns from his individual Roth IRA (a
beneficiary of the family retirement plan) provided sufficient income to service the Tews’ debts.

        However, in 2018 Dr. Tew was named as a defendant in numerous lawsuits which are
included in a federal multidistrict litigation styled In re Customs and Tax Administration of the
Kingdom of Denmark (Skatteforvaltningen) Tax Refund Scheme Litigation, Case No. 18-md-2865
(the “SKAT Litigation”) currently pending in the United States District Court for the Southern
District of New York. No determination of liability has been made in the SKAT Litigation, and
Dr. Tew vigorously denies any liability in the suits to which he is a party. However, the SKAT
Litigation includes allegations of fraud in connection with the submission of refund requests for
taxes withheld on foreign stock dividends. Those unfounded allegations of fraud resulted in Dr.
Tew being unable to obtain direct trading ability in stock markets, harming his ability to earn
income. Dr. Tew has since endeavored to engage a trading brokerage in order to continue
managing his own family’s retirement plans.

         Dr. Tew is the majority limited partner of Tew LP, a Kentucky limited partnership which
was formed on November 2, 2000. The general partner is SV Holdings, LLC, a Kentucky limited
liability company. In addition to Dr. Tew, the limited partners consist of individuals or entities
connected to the Tew family.

        Tew LP owns and operates a 60-acre farm in Woodford County, Kentucky, and also owns
several thoroughbred horses. Certain horses were in the possession of a third-party trainer when
the case was filed but have been returned to the possession of Tew LP. The Debtors’ farm is subject
to mortgages in favor of Traditional Bank and Central Bank and is adjacent to a 30-acre parcel and
home where the Tews live. The Tew home is subject to at least 3 mortgages: a) Wilmington
Savings Fund Society, FSB as Trustee; b) LSC 2020 LLC, successor to Truist Bank; and c) Central
Bank. As a result of the restrictions on Dr. Tew’s ability to earn income, the Debtors fell into
default on these mortgages (and other obligations), and the farm and their home were scheduled
to be sold simultaneously via foreclosure sale on July 24, 2020.

       In order to preserve the value of the farm and Debtors’ business operations and assets for
the benefit of all the Debtors’ creditors, the Debtors elected to seek relief under the Bankruptcy
Code.

        3.2     Debtors’ Prepetition Assets and Liabilities. The following subsections provide
a summary of the Debtors’ primary Assets and Liabilities according to the Debtors’ books and
records and their Bankruptcy Schedules. This summary does not take into consideration all of the
Proofs of Claim filed herein. The Asset values are based on the Debtors’ best estimates of market
values, historic book values on the Petition Date, or as determined by professional analyses, and


2   A description of the difference between ERISA-covered retirement accounts and non-covered
    retirements accounts may be found here: https://www.investopedia.com/ask/answers/09/erisa-
    coverage.asp (last visited March 12, 2021).


                                                  5
Case 20-51078-tnw             Doc 185       Filed 03/31/21 Entered 03/31/21 17:32:11                      Desc Main
                                           Document     Page 9 of 35



may not, and in all likelihood do not, accurately reflect liquidation values or what value may
ultimately be obtained for these Assets. 3 Holders of Claims are encouraged to review the
Schedules, and any amendments thereto, for a complete listing of the Debtors’ Assets and
Liabilities.

              3.2.1 Prepetition Assets. As of the Petition Date, the Debtors estimated the
approximate fair market values of their respective prepetition Assets as follows:

                             Real property                       $        3,601,800.00
                             Vehicles                            $           37,443.00
                             Personal/Household Goods            $          114,635.00
                             Financial Assets                    $           18,547.38
                             Business-Related Property           $           18,000.00

                             TOTAL                               $        3,790,425.38

This valuation does not include retirement plan investments and claims related to the SKAT
litigation, all of which were listed with an “unknown” value in the bankruptcy schedules. This
valuation does not take into account factors such as whether or not a greater value might be
obtained if the real property owned by the Debtors and Tew LP were sold together rather than
separately. For more specific information about the Debtors’ prepetition Assets, see the Debtors’
Schedules [ECF No. 40] filed in the Bankruptcy Case.

                 3.2.2 Overview of Total Prepetition Liabilities. As of the Petition Date, the
Debtors’ prepetition liabilities totaled approximately $42,793,224.00, which consists of: (a)
secured claims totaling approximately $3,365,354.79 and (b) unsecured claims totaling
approximately $39,427,869.21. For more specific information about the Debtors’ prepetition
Liabilities, see the Debtors’ Schedules [ECF No. 40] filed in the Bankruptcy Case, along with any
amendments filed. Also see the proofs of claim filed by certain parties in interest.

           3.3      Debtors’ Postpetition Liabilities.

                    3.3.1    Professional Fees.

                (a)    DelCotto Law Group PLLC. As set forth more fully in Section 4.2.1
below, the Debtors were authorized to employ DelCotto Law Group PLLC (“DLG”) as its counsel
in the Bankruptcy Case. Prior to the filing, DLG received the sum of $1,750.00 which was applied
to the filing fee and held the remaining sum of $33.00 in escrow on the Petition Date. As of
February 28, 2021, the Debtors had incurred post-petition professional fees and expenses in the
amount of $48,293.78, subject to allowance of such fees by the Court.

               (b)   Golden Law Office PLLC. The Debtors were authorized to employ
Golden Law Office PLLC (“Golden Law”) as special litigation counsel to continue their
representation of the Debtors in the insurance litigation. [ECF No. 81]. The prepetition


3
    See Section 7.3.1 of this Disclosure Statement and Exhibit L attached hereto for the Debtor’s Liquidation Analysis.


                                                            6
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                  Document     Page 10 of 35



engagement agreement between Golden Law and the Debtors provides Golden law was employed
on a 45% contingency fee basis. This fee agreement was approved by the Bankruptcy Court. The
insurance litigation is still pending.

                3.3.2 Potential Administrative Claims. In addition to administrative claims
incurred in the ordinary course of business, the Debtors may have liability for claims arising under
11 U.S.C. § 503(b) for the actual and necessary costs and expenses of preserving the estate.
However, the Debtors do not believe any such claims exist as they have paid their ongoing living
expenses in the ordinary course during the pendency of this case.

        3.4    Prepetition Litigation Involving the Debtors. As of the Petition Date, the
Debtors were involved in the SKAT Litigation, two consolidated foreclosure actions and two
declaratory judgment actions involving insurance litigation. A list of those actions is attached
hereto as Exhibit B.

                                          ARTICLE IV

          COMMENCEMENT AND PROGRESS OF THE CHAPTER 11 CASE

       4.1     Commencement of Case and Joint Administration.

               4.1.1 Petition Date. On July 23, 2020, the Debtors filed a voluntary petition for
relief under Chapter 11, Subchapter V, of the Bankruptcy Code, commencing its Bankruptcy Case.

               4.1.2 Chapter 11, Subchapter V, Operating Order. On July 23, 2020, the
Bankruptcy Court entered a Chapter 11 Operating Order for Subchapter V Cases in the Debtors’
Bankruptcy Case evidencing that the Debtors had requested and been granted relief pursuant to
subchapter V of Chapter 11 of the Bankruptcy Code and had thereby become Debtors in
Possession. [ECF No. 7]. On September 11, 2020, the United States Trustee filed his Objection
to the Debtors’ designation as subchapter V debtors [ECF No. 52]. On September 30, 2020 the
Court entered an Order Striking Debtors’ Subchapter V Election [ECF No. 83]. On September 7,
2020 the Debtors filed an Amended Petition, evidencing their intention to proceed as Chapter 11
debtors without any designated subcategory [ECF No. 87].

               4.1.3 Joint Administration. On August 11, 2020, the Court entered an Order
granting the request of Debtors’ and Tew LP to jointly administer their bankruptcy case under the
lead case of Bernard and Andrea Tew, Case No. 20-51708 [ECF No. 32]. However, in light of the
Order Striking Debtors’ Subchapter V Election the Court entered an Order [ECF No. 89] on October
8, 2020 seeking input from the Debtors whether or not joint administration should be vacated. On
October 13, 2020 the Debtors filed their Position Statement, Motion to Terminate Joint Administration
and Motion to Modify Notice Procedures [ECF No. 94], which was granted by Order entered on
October 15, 2020 [ECF No. 97]. Accordingly, this case has proceeded separately from the case of Tew
LP since mid-October 2020.




                                                 7
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11             Desc Main
                                  Document     Page 11 of 35



       4.2     Retention of Professionals.

              4.2.1 Retention of Debtors’ Counsel. Pursuant to the Interim Order entered on
August 18, 2020 [ECF No. 38], and the Final Order entered on August 25, 2020 [ECF No. 43], the
Debtors were authorized to employ the law firm of DelCotto Law Group PLLC as their counsel in
the Bankruptcy Case, effective as of the Petition Date.

               4.2.2 Retention of Golden Law Office PLLC. Pursuant to the Order entered on
September 30, 2020 [ECF No. 81] the Debtors were authorized to employ Golden Law Office
PLLC (“Golden Law”) as special litigation counsel to continue their representation of the Debtors
in the insurance litigation on a contingent basis.

       4.3     Appointment of Subchapter V Trustee and Striking of Subchapter V Election.
This case was originally filed as a Chapter 11, Subchapter V, Case, and therefore the Honorable
Charity S. Bird was appointed as the Subchapter V Trustee on July 24, 2020 [ECF No. 12]. Ms.
Bird served as the Case Trustee through September 30, 2020 at which time she was relieved of her
duties when the Court issued an Order Striking Debtors’ Subchapter V Election [ECF No. 83].
Ms. Bird’s request for compensation in the total amount of $3,728.50 in professional fees was
approved by this Court on December 7, 2020 [ECF No. 127] and is currently an administrative
expense of the Debtors’ Estate.

        4.4   Chapter 11 Operating Order. With the Subchapter V election stricken, the court
issued a Chapter 11 Operating Order on October 8, 2020 [ECF No. 91].

       4.5     Cash Collateral/Adequate Protection. On September 3, 2020 the Debtors filed
their Motion to Define Scope and Authorize the use of Cash Collateral, and to Expedite Hearing
thereon (the “Cash Collateral Motion”) [ECF No. 50]. Numerous parties objected, and on
September 17, 2020 the Court entered an Order Continuing Hearing, Authorizing the Use of Cash
Collateral and Expediting Hearing Thereon [ECF No. 64]. After a continued hearing held on
September 30, 2020, the Court entered an Order [ECF No. 82] finalizing the Debtors authority to
use cash collateral, but denying the additional relief sought.

        4.6    Operations During Bankruptcy. The Debtors’ financial performance is set
forth in the monthly operating reports which are filed with the Court [ECF Nos. 66, 110, 126, 129
and 137]. These monthly reports include profit and loss and bank statements, as well as a listing
of the Debtors’ receipts and disbursements, accounts payable and accounts receivable. The
monthly operating reports do not reflect any earnings in the Debtors’ retirement accounts. Dr.
Tew’s ability to generate revenue by managing the Tew family retirement plans has been impacted
by the COVID-19 pandemic and the intricacy of the investment methods to be used.

       4.7     Plan Formulation Process. Following the internal formulation of its Plan of
reorganization, the Debtors have communicated with its major secured lenders. The Debtors have
discussed concepts for its Plan with these parties and others in advance of its filing.

       The Debtors have worked diligently to prepare a plan of reorganization that is feasible, fair
and equitable among all of its Creditors and parties in interest. The Debtors submit that the Plan



                                                 8
Case 20-51078-tnw        Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                 Desc Main
                                   Document     Page 12 of 35



filed with the Court and attached hereto represents the product of these efforts and provides the
best possible recovery for all Creditors.

                                             ARTICLE V

             OVERVIEW OF THE DEBTORS’ PLAN OF REORGANIZATION

        5.1     General Summary. The Plan contemplates reliance upon Mrs. Tews’ income and
Dr. Tews’ social security to pay ordinary living expenses, while Dr. Tew will oversee the use of
his Roth IRA and family Roth IRAs through a pension group trust to engage in a swap agreement
in connection with ADR arbitrage. A description the ADR arbitrage process issued by J.P. Morgan
is attached as Exhibit C. The Roth IRAs are beneficiaries of the pension group trust, which permits
trading in foreign securities, a critical aspect of ADR arbitrage. Additional information about this
process is located in Section 5.6.2 of this Disclosure Statement. A revenue projection for calendar
2021 is attached as Exhibit D. The Debtors will seek to modify their secured debts to the extent
possible or mutually agreed and resume regular payments thereon. The Debtors will establish an
escrow account to be funded with regular payments to pay unclassified and unsecured claims. The
Debtors expect numerous claim objections will be needed to resolve contingent, unliquidated and
disputed claims.

        5.2      Debtors’ Recommendation. The Debtors believe that the Plan is in the best
interests of all of its constituencies and will permit the maximum recovery possible for all classes
of Claims, greater than any possible recovery in a Chapter 7 or other liquidation setting.

        5.3    Description of Certain Key Plan Terms. The Debtors provide this general
summary and description of what they believe to be certain of the key terms of the Plan. This is
not a full and complete description of everything contained in the Plan, only of various general
and specific Plan provisions. THE PLAN AND THE EXACT LANGUAGE THEREIN
CONTROL OVER THIS GENERAL DESCRIPTION AND SHOULD BE REVIEWED
CAREFULLY.

               5.3.1 Continued Existence of the Debtors. The Plan provides for the Debtors
to continue to operate post-Confirmation as the “Reorganized Debtors” in the ordinary course of
business, receiving ongoing income from Dr. Tews’ arbitrage income and Mrs. Tews’ employment
income.

                5.3.2 Funding the Plan. The Reorganized Debtors will fund the Plan payments
to Creditors in the ordinary course and according to the Plan treatment terms from
post-Confirmation Disposable Income. The Debtors may, in their sole discretion, sell a portion or
substantially all of their assets free and clear of liens, claims and interests after confirmation of the
Plan if they determine that it will be in the best interest of their Creditors, provided that any
surviving liens against assets sold after Plan confirmation will attach to the proceeds of such a sale
to the same extent and priority as set forth in this Plan.

              5.3.3 Vesting of the Debtors’ Assets. At the Confirmation Date, all Assets of
the Debtors and their Estate, including all Avoidance Actions and Causes of Action (if any), will



                                                   9
Case 20-51078-tnw        Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                Desc Main
                                   Document     Page 13 of 35



revest in and remain with the Reorganized Debtors, free and clear of all liens, claims, interests,
and encumbrances, except for those liens specifically provided for in the Plan. The Reorganized
Debtors and their Assets will remain subject to the jurisdiction of this Court until the Bankruptcy
Case is closed or dismissed.

                 5.3.4 Post-Confirmation Liabilities. The Reorganized Debtors will not have
any liability for the Debtors’ obligations which existed on the Petition Date, except those expressly
assumed and/or addressed under the Plan. The Reorganized Debtors will be responsible for all
ongoing expenses and payments due and owing or contemplated under the Plan.

                 5.3.5 Injunctions. Except as may be otherwise provided in the Confirmation
Order, entry of the Confirmation Order shall also act as an injunction against any Person taking
any action to commence or continue any action, employ any process, or act to collect, offset,
recoup or recover any claim or cause of action satisfied, released or discharged under this Plan to
the fullest extent authorized or provided by the Bankruptcy Code, including to the fullest extent
provided by Sections 524 and 1141 thereof. From and after the Confirmation Date, there shall be
in place with regard to the Assets and any Claims, an injunction to the same extent and with the
same effect as the stay imposed by Section 362 of the Bankruptcy Code and such injunction will
remain in effect until the Debtors have completed Plan payments to Class 7 Unsecured Creditors.
Except as provided in this Plan or as expressly approved in writing by the Reorganized Debtors,
all Claimants shall be precluded and enjoined from asserting against the Reorganized Debtors,
their Estate, or the Reorganized Debtors’ Assets, any other or further Claim based upon any act or
omission, transaction or other activity of any kind or nature that occurred prior to the Confirmation
Date, whether or not the Claimant filed a proof of claim.

               5.3.6 Discharge of Claims. The Plan provides that the payments, distributions,
and other treatment provided in respect to each Claim in the Plan shall be in complete satisfaction
of such Claim and said Claim shall be discharged in accordance with the provisions of 11 U.S.C.
§ 1141. The Confirmation Order shall provide for the future discharge the Debtors from all Claims
and other debts that arose before the Confirmation Date, whether or not: (i) a Claim based on such
debt is allowed pursuant to 11 U.S.C. § 502, or (ii) the holder of a Claim based on such debt has
accepted the Plan, upon completion of all Plan payments.

                5.3.7 Objections to Claims. Unless otherwise ordered by the Bankruptcy Court,
all objections to Claims, including determinations regarding the priority/type of any Claim, shall
be filed on or before one hundred and twenty (120) days following the Effective Date, or forty-
five (45) days following the filing of any Claim, whichever is later, without prejudice to the
extension of such period upon proper application therefor.

                5.3.8 Valuation of Secured Claims. Under 11 U.S.C. § 506, a secured creditor
has a “secured claim” to the extent of such creditor’s interest in a Debtors’ interest in collateral,
and an unsecured claim for the balance, if any. The “allowed” amount of the creditor’s secured
claim will be the lesser of value of the creditor’s interest in the Debtors’ interest in the property as
determined under 11 U.S.C. § 506, or the allowed amount of the creditor’s claim. Under the Plan,
if any dispute over valuation occurs with any Secured Creditor, the Debtors reserve the right to
request that the Court determine the value of the Creditor’s interest in the collateral that secures



                                                  10
Case 20-51078-tnw        Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                Desc Main
                                   Document     Page 14 of 35



the Creditor’s Claim. More information about the Debtors’ proposed valuation of claims of
Secured Creditors may be found in the portion of the Plan which classifies claims.

               5.3.9   Executory Contracts and Unexpired Leases.

                (a) Generally. Under the Plan, the Debtors reserve the right to apply to the Court
at any time prior to Confirmation for authority to assume, assign, or reject any Executory Contracts
and Unexpired Leases not expressly addressed in the Plan in whole or in part as provided in 11
U.S.C. §§ 365 and 1123. The Plan further provides that all remaining Executory Contracts and
Unexpired Leases for which the Debtors have not so moved on or before the Confirmation Date
shall be deemed rejected as of said date (the “Rejection Date”); provided, however, that any such
motions, requests, proceedings, or actions to assume or reject, or to determine Allowed Cure
Claims, pending at the Confirmation Date shall be continued until determined by Final Order of
the Bankruptcy Court. The Debtors do not believe they are a party to any executory contracts.

               (b)    Bar Date for Rejection Damages Claims. The Plan provides that any
proof of claim that any third party has with respect to the rejection of any Unexpired Lease or
Executory Contract must be filed no later than thirty (30) days after the later of: (i) entry of a Final
Order of this Court authorizing such rejection, or (ii) the Rejection Date. Any such Claim for
rejection damages shall be treated as a Class 7 Unsecured Claim.

                (c)   Allowed Cure Claims on Assumed Unexpired Leases and Executory
Contracts. If the Debtors apply for and receive the Court’s authorization to assume an Unexpired
Lease or Executory Contract as provided under 11 U.S.C. § 365, other than those Unexpired Leases
and Executory Contract specifically addressed in the Plan, the Plan provides that the counterparty
under any such Lease or Executory Contract shall have thirty (30) days to seek allowance of a
Cure Claim from the Bankruptcy Court, provided that the Court has not already entered an order
specifying the Cure Claim terms. If no such allowance of a Cure Claim is sought within that time
period, all such Claims shall be barred. However, if a Cure Claim is timely sought and thereafter
allowed by the Court, the Plan requires that the Debtors will then consult with the Claimant to
negotiate a repayment of the Allowed Cure Claim over a reasonable period.

                 5.3.10 Causes of Action. The Plan provides that at the Confirmation Date, all
Assets of the Debtors and their Estate, including all Avoidance Actions or other Causes of Action
(if any), will revest in and remain with the Reorganized Debtors. The Debtors have conducted a
preliminary analysis of potential Avoidance Actions and has determined that the sums transferred
were minimal, that transferees appear to have valid defenses and most transfers appear to have
been in the ordinary course of business. However, the Debtors reserve their right to bring such
an Avoidance Action or other Cause of Action (if any) prior to or following the Confirmation Date
if it subsequently determines otherwise.




                                                  11
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                  Document     Page 15 of 35



       5.4 General Summary of Plan Treatment of Unclassified Claims. The Plan provisions
control over the following generalized summary.

               5.4.1 Administrative Claims.

                (a)     Ordinary Course Administrative Claims. The Plan provides that all
Allowed Administrative Claims arising from obligations incurred by the Debtors in the ordinary
course of its business prior to the Confirmation Date, including Administrative Trade Claims, will
be paid and performed by the Reorganized Debtors in the ordinary course of business in
accordance with the terms of any agreements governing, instruments evidencing, or other
documents relating to such transactions. The Debtors believe that all “ordinary course” Claims
are generally current.

                (b)    Other Allowed Administrative Claims. The Plan states that all other
holders of Allowed Administrative Claims, including, but not limited to Professional Claims and
Allowed Claims under 11 U.S.C. § 503(b)(9), if any, shall be paid in full within thirty (30) days
of the Effective Date or as agreed by any such Creditor. The Plan provides that Professionals shall
retain any escrow funds in their possession to pay against their Allowed Claims. At present, the
Debtors do not anticipate that there will be any other Allowed Administrative Claims, beyond
those Allowed Administrative Claims for Professional fees and expenses for Debtors’ counsel, and
that after allowance and application of escrowed funds, the balance owed will be paid from the
proceeds of an exit loan within 30 days after the Effective Date.

               5.4.2 Bar Date for Administrative Claims. The Plan provides certain time
deadlines for certain administrative claimants to seek application for allowance and should be
closely reviewed, as any untimely-filed claim will be disallowed.

              5.4.3 Post-Confirmation Professional Claims.           Post-Confirmation Date
Professional Claims will not require Bankruptcy Court approval and will be paid
post-Confirmation in the ordinary course from the Reorganized Debtors’ operations.

                5.4.4 United States Trustee Fees. The Plan provides that all fees accrued and
payable to the United States Trustee pursuant to 28 U.S.C. § 1930 shall be paid on or before the
Effective Date of the Plan. Following Confirmation, the obligation to pay United States Trustee
fees shall continue until the Bankruptcy Case is converted, dismissed, or closed, whichever occurs
first, and said fees will be paid by the Reorganized Debtors in the ordinary course as they are
incurred, with all fees to be paid before the Bankruptcy Case may be closed. The Reorganized
Debtors shall also timely file and serve all reports required by the U.S. Trustee.

                5.4.5 Administrative Tax Claims. Allowed Administrative Claims of a Tax
Creditor shall be paid in full, plus interest thereon at the rate prescribed by 11 U.S.C. § 511 from
its due date until paid, on the later of (a) the Effective Date or (b) the date on which such Allowed
Claim becomes due and payable pursuant to the terms thereof.

                5.4.6 Priority Tax Claims. Allowed Priority Tax Claims will be paid through
equal deferred monthly cash payments over five (5) years from the Petition Date with interest at
the rate prescribed in 11 U.S.C. § 511 until paid in full with payments commencing the month after


                                                 12
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11               Desc Main
                                   Document     Page 16 of 35



the Effective Date. The Internal Revenue Service has filed a proof of Claim (Claim No. 9)
asserting $*0* in Allowed Priority Tax Claims and Kentucky Department of Revenue has not filed
a proof of Claim. The Debtors do not believe there are any unpaid Priority Tax Claims.

       5.5     General Summary of Plan Treatment of Classified Claims. The Plan provisions
control over the following generalized summary.

        5.5.1 Class 1: Allowed Secured Claim of Branch Banking & Trust Company now
Truist. Class 1 shall consist of the Allowed Secured Claim of Branch Banking & Trust Company,
now Truist (“Truist”) [Claim No. 2] in the total amount of $5,911.41 as of the Petition Date, which
is secured by a purchase-money lien on a 2015 Mercedes ML250 owned by the Debtors (the
“Vehicle”).

               5.5.1.1 Retention of Liens/Adequate Protection. Subject to any cash collateral
carve-outs and adequate protection as approved by prior Orders of this Court, Truist will retain its
lien on the Vehicle until paid in full as set forth herein or until the Vehicle is sold under the terms
of this Plan, with the lien to attach to the proceeds of any such post-Confirmation sale, after
payment of ordinary costs of sale.

                5.5.1.2 Future Sales of Collateral. Following the Effective Date, the Reorganized
Debtors may elect to sell the Vehicle by a sale pursuant to 11 U.S.C. § 1123(a)(5)(D). If the
Vehicle is sold following Confirmation, the sale will be free and clear of any and all Claims, liens,
interests and encumbrances. The Truist Claim shall attach to the proceeds of such a sale in the
order of priority which existed on the Effective Date and, after payment of ordinary closing costs
and fees, shall be paid in that order from the net proceeds of the sale, or as the Reorganized Debtors
and Truist may otherwise agree. Any surplus proceeds shall be retained by the Debtors.

               5.5.1.3 Payment of Class 1 Claim.

              (a)     The sum of $5,911.41 will be the secured portion of the Truist Claim. The
Class 1 Claim has been fully repaid in the ordinary course through the Debtors making monthly
payments pursuant to the underlying agreement with Truist. The Class 1 Claim is Not Impaired.

               (b)     To the extent not specifically modified by the terms of this Plan, the rights
and obligations of the Reorganized Debtors and Truist set forth in the loan documents underlying
the Class 1 Claim shall continue in full force and effect post-Confirmation.

        5.5.2 Class 2: Secured Claim of LSC 2020, LLC. Class 2 consists of the Secured
Claim of LSC 2020, LLC (“LSC”) [Claim No. 7] in the amount of $175,014.09 as of the Petition
Date, which is secured by a second priority mortgage against the Debtors’ Residence. LSC is the
transferee of the Claim from Branch Banking & Trust Company, now Truist. See [ECF No. 104].

                5.5.2.1 Retention of Liens/Adequate Protection. Subject to any cash collateral
carve-outs and adequate protection as approved by prior Orders of this Court, LSC will retain its
lien on the Residence until paid in full as set forth herein or until the Residence is sold under the
terms of this Plan, with the lien to attach to the proceeds of any such post-Confirmation sale, after



                                                  13
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                  Document     Page 17 of 35



payment of ordinary costs of sale. LSC shall apply any adequate protection payments to the
principal balance of its Claim.

               5.5.2.2 Future Sales of Collateral. Following the Effective Date, the Reorganized
Debtors may elect to sell the Residence by a sale pursuant to 11 U.S.C. § 1123(a)(5)(D). The
Debtors shall provide LSC with no less than thirty (30) days’ advance notice of any proposed sale
of the Residence, including the terms of sale. LSC may seek to have the Bankruptcy Court modify
the proposed terms of sale, provided any hearing shall be conducted prior to the proposed closing
date. Any such sale shall be free and clear of any and all Claims, liens, interests and encumbrances.
The Class 2 Claim shall attach to the proceeds of such a sale in the order of priority which existed
on the Effective Date and, after payment of ordinary closing costs and fees, shall be paid in that
order from the net proceeds of the sale, or as the Reorganized Debtors and LSC may otherwise
agree. Any surplus proceeds shall be distributed under the Plan.

               5.5.2.3 Payment of Class 2 Claim.

                (a)     The Class 2 Claim will be repaid through regular monthly principal and
interest payments, as follows: The sum of $175,014.09 will be the secured portion of the LSC
Claim and will be amortized over fifteen (15) years at an annual interest rate of 5.0% and a monthly
payment of $1,384.00, with the entire then-outstanding balance of the secured portion of the Class
2 Claim to become due five (5) years after the Effective Date, with no prepayment penalties. LSC
shall be entitled to be paid its reasonable legal fees incurred through the Effective Date over a
period of twelve (12) months after the Effective Date. Payments on the Class 2 Claim will begin
on the 14th day of the first full month after the Effective Date and will continue to be come due on
the 14th day of the month thereafter until the secured portion of the Class 2 Claim is paid in full.
The Class 2 Claim is Impaired.

                (b)     Upon written request of LSC, the Debtors will execute loan documents
consistent with terms of a confirmed Plan; provided, however, that the Debtors shall not incur any
fees, costs, charges or other expenses in connection with any such loan documents.

                (c)     Notwithstanding anything in Section 12.12 to the contrary, the Reorganized
Debtors shall have ten (10) days to cure or contest in good faith any notice of default in making
the monthly payments provided for in Section 5.2.3(a). In no event shall LSC be required to send
the Reorganized Debtors and their counsel of record more than two (2) notices of payment default
in any twelve (12) month period, and LSC may immediately proceed with the filing of a Motion
to Terminate the Automatic Stay with respect to the Residence upon the third payment default in
any twelve (12) month period. After the Effective Date, all other terms and conditions in the
Mortgage of Real Estate dated January 28, 2013 filed in Mortgage Book 694, Page 55, and attached
to Claim 2-1 not expressly modified herein, including without limitation the timely payment of
real estate taxes and maintenance of sufficient insurance for the Debtors’ Residence, shall remain
in full force and effect.

        5.5.3 Class 3: Allowed Secured Claim of Central Bank & Trust Company. Class 3
consists of the Allowed Secured Claim of Central Bank & Trust Company (“Central Bank”)
[Claim No. 8], in the amount of $275,600.81 as of the Petition Date. The Class 3 Claim is secured



                                                 14
Case 20-51078-tnw            Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11          Desc Main
                                        Document     Page 18 of 35



by a third-priority mortgage against the Debtors’ Residence. 4 The mortgage matured prior to the
Petition Date, and Central Bank obtained a personal judgment in the amount of $260,621.69 plus
interest at the annual rate of 10.75% from December 27, 2019 until paid against the Debtors in the
Woodford Circuit Court on February 12, 2020. The Woodford Circuit Court judgment also
adjudicated the third-priority status of Central Bank’s mortgage.

                 5.5.3.1 Retention of Liens. Subject to any cash collateral carve-outs as approved
by prior cash collateral Orders of this Court, Central Bank will retain its lien on the Residence until
paid in full as set forth herein or until the residence is sold under the terms of this Plan, with the
lien to attach to the proceeds of any such post-Confirmation sale, after payment of ordinary costs
of sale.

                 5.5.3.2 Future Sales of Collateral. Following the Effective Date, the Reorganized
Debtors may elect to sell the Residence by a sale pursuant to 11 U.S.C. § 1123(a)(5)(D). If the
Residence is sold following Confirmation, the sale shall be free and clear of any and all Claims,
liens, interests and encumbrances. The Class 3 Claim shall attach to the proceeds of such a sale in
the order of priority which existed on the Effective Date and, after payment of ordinary closing
costs and fees, shall be paid in that order from the net proceeds of the sale, or as the Reorganized
Debtors and Central Bank may otherwise agree. Any surplus proceeds shall be distributed under
the Plan.

                   5.5.3.3 Payment of Class 3 Claims.

                (a)     The Class 3 Claim will be repaid through regular principal and interest
payments, as follows: The sum of $275,600.81 will be the secured portion of the Central Bank
Claim and will be amortized over fifteen (15) years at an annual interest rate of 5.0%. The Debtors
will make monthly payments of accrued interest (approximately $930, initially) and quarterly
payments of principal (approximately $2,500 initially), with the entire then-outstanding balance
of the secured portion of the Class 3 Claim to become due five (5) years after the Effective Date,
with no prepayment penalties. Central Bank shall be entitled to be paid its reasonable legal fees
incurred through the Effective Date, within thirty (30) days after full payment of the Class 3 Claim.
Payments on the Class 3 Claim will begin on the 14th day of the first full month after the Effective
Date and will continue to be come due on the 14th day of the month thereafter until the secured
portion of the Class 3 Claim is paid in full. The Debtors will not be in default under the Plan unless
a payment is more than 10 days past due, and the Debtors shall have a period of 14 days after
written notice of a default from Central Bank to cure any default prior to Central Bank seeking
relief from the injunction provided by the Plan. The Class 3 Claim is Impaired.

               (b)     Upon written request of Central Bank, the Debtors will execute loan
documents consistent with terms of a confirmed Plan; provided, however, that the Debtors shall
not incur any fees, costs, charges or other expenses in connection with any such loan documents.




4   Central Bank also has a mortgage against an adjacent farm owned by Tew, LP.


                                                        15
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11               Desc Main
                                   Document     Page 19 of 35



        5.5.4 Class 4: Allowed Secured Claim of Wilmington Savings Fund Society, FSB, as
trustee for Upland Mortgage Loan Trust B. Class 4 consists of the Allowed Secured Claim of
Wilmington Savings Fund Society, FSB as trustee (“Wilmington”) [Claim No. 3], in the amount
of $2,606,444.59 as of the Petition Date. The Class 4 Claim is secured by a first-priority mortgage
against the Debtors’ Residence. The mortgage secures an adjustable-rate note dated February 9,
2007 in the amount of $3,000,000.00, payable to Citimortgage, Inc. The mortgage matures in 2037.
On February 12, 2020 Wilmington obtained a personal judgment from the Woodford Circuit Court
against the Debtors in the amount of $2,527,670.30 plus interest at an annual rate of 5.25% from
May 1, 2019 until paid. Claim No. 3 provides that Wilmington’s claim is in the principal amount
of $2,390,309.29, bearing interest at an annual rate of 4.25%, along with accrued interest of
$151,953.48, fees and costs of $20,571.34, and an escrow deficiency of $43,610.48 as of the
Petition Date.

                5.5.4.1 Retention of Liens. Subject to any cash collateral carve-outs as approved
by prior cash collateral Orders of this Court, Wilmington will retain its lien on the Debtors’
Residence until paid in full as set forth herein or until the Residence is sold under the terms of this
Plan, with the lien to attach to the proceeds of any such post-Confirmation sale, after payment of
ordinary costs of sale.

                5.5.4.2 Future Sales of Collateral. Following the Effective Date, the Reorganized
Debtors may elect to sell the Residence by a sale pursuant to 11 U.S.C. § 1123(a)(5)(D), provided,
however that Wilmington shall retain a right to credit bid at any such sale equivalent to the rights
granted by 11 U.S.C. § 363(k). Any such sale of the Residence shall be free and clear of any and
all Claims, liens, interests and encumbrances. The Class 4 Claims shall attach to the proceeds of
such a sale in the order of priority which existed on the Effective Date and, after payment of
ordinary closing costs and fees, shall be paid in that order from the net proceeds of the sale, or as
the Reorganized Debtors and Wilmington may otherwise agree. Any surplus proceeds shall be
distributed under the Plan.

               5.5.4.3 Payment of Class 4 Claims.

                (a)     The Class 4 Claims will be repaid through regular monthly principal and
interest payments, as follows: The principal sum of $2,390,309.29 will be a part of the secured
portion of the Wilmington Claim and the Debtors shall resume regular payments of principal,
interest, taxes and insurance under the adjustable rate note on the 10th day of the first full month
after the Effective Date. Pre-petition principal amounts, interest, fees and the escrow deficiency
owed as of the Petition Date and accruing through the Effective Date (the “Wilmington Fees”)
shall be paid by the Debtors in 36 equal monthly installments after the Effective Date, without
interest, beginning the third month after the Effective Date. Payment of principal, interest, fees
and escrow payments coming due between the Petition Date and the Effective Date are controlled
by the Order regarding Relief from the Automatic Stay [ECF No. 181], the terms of which are
incorporated herein by reference. Wilmington shall be entitled to include its reasonable legal fees
incurred through the Effective Date in the Wilmington Fees. Payments on the Class 4 Claim will
begin on the 1st day of the first full month after the Effective Date and will continue to be come
due on the 1st day of the month thereafter until the secured portion of the Class 4 Claim is paid in
full. The Class 4 Claim is Impaired.



                                                  16
Case 20-51078-tnw            Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11         Desc Main
                                        Document     Page 20 of 35



               (b)    To the extent not specifically modified by the terms of this Plan, the rights
and obligations of the Reorganized Debtors and Wilmington set forth in the loan documents
underlying the Class 4 Claims shall continue in full force and effect post-Confirmation.

        5.5.5 Class 5: Allowed Secured Claim of Madison Street, LLC. Class 5 consists of the
Allowed Secured Claim of Madison Street, LLC (“Madison”) [Claim No. 11], in the amount of
$340,082.19 as of the Petition Date. The Class 5 Claim is secured by a fourth-priority mortgage
against the Debtors’ Residence. 5 The mortgage matured prior to the Petition Date, and Madison
was named as a defendant in the foreclosure suit filed by Central Bank in Woodford Circuit Court.
Pursuant to a judgment of the Woodford Circuit Court entered on February 12, 2020, it was
determined that Madison held no interest in the Debtors’ Residence.

                5.5.5.1 Retention of Liens/Adequate Protection. In light of the prior judicial
determination that Madison has no interest in the Debtors’ Residence, any lien or mortgage against
the Debtors’ Residence will be avoided and extinguished on the Confirmation Date. This provision
shall not affect or modify any other liens or security interests Madison may have against Tew LP.

               5.5.5.2 Future Sales of Collateral. Following the Effective Date, the Reorganized
Debtors may elect to sell their Residence by a sale pursuant to 11 U.S.C. § 1123(a)(5)(D). Any
such sale of the Residence shall be free and clear of any and all Claims, liens, interests and
encumbrances. The Class 5 Claims shall not attach to the proceeds of such a sale. Any surplus
proceeds shall be distributed under the Plan.

              5.5.5.3 Payment of Class 5 Claim. The Class 5 Claim will be repaid pro-rata as a
Class 7 unsecured creditor. The Class 5 Claim is Impaired.

        5.5.6 Class 6: Allowed Other Secured Claims. Class 6 shall consist of all other Secured
Claims, if any, excluding the Class 1 - 5 Secured Claims. The Plan provides that, in satisfaction
of the Allowed Secured Claim of any Class 6 Claimant, if any, the Debtors shall, on the Effective
Date, or such other date as may be agreed on, at the Debtors’ option, either: (i) surrender the
collateral to the Claimant to allow it to liquidate said collateral at its discretion; or (ii) pay the
amount of such Allowed Secured Claim to the Class 6 Creditor over time during the life of the
Plan. Any Allowed Deficiency Claim shall be treated as a Class 7 Claim. The Class 6 Claims are
not Impaired. There are no known claims in this Class.

       5.5.7. Class 7: Allowed Unsecured Claims. Except as otherwise set forth herein, after
payment of all Allowed Administrative and Priority Claims, the Plan provides that each holder of
an Allowed Claim in Class 7 shall receive Distribution(s) to the greatest extent possible from the
Disposable Income of the Reorganized Debtors for a period of 36 months following the Effective
Date. Estimated Disposable Income is set forth on the Debtor’s financial projections, which are
attached as Exhibit D. Allowed Unsecured Claims do not include any unknown, contingent,
disputed or unliquidated Claims which are addressed in Class 8. Within 30 days of the Effective
Date, the Plan requires that the Reorganized Debtors establish a separate escrow account to be
used solely for funding Distributions to Class 7 Claimants (the “Class 7 Escrow”). Beginning


5   Madison also has a lien against a thoroughbred horse owned by Tew, LP.


                                                        17
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11             Desc Main
                                  Document     Page 21 of 35



thirty (30) days after the Effective Date and continuing for 36 months, the Reorganized Debtors
shall deposit into the Class 7 Escrow the sum of at least $3,000.00 per quarter for 12 quarters for
the purposes of paying Class 7 Allowed Unsecured Claims. In addition, the Debtors shall deposit
their Disposable Income generated during each calendar quarter for 12 quarters after the Effective
Date into the Class 7 Escrow, to be distributed pursuant to the Plan. The Reorganized Debtors shall
make Distributions from the Class 7 Escrow to each holder of an Allowed Class 7 Claim annually,
beginning on June 1, 2022 and ending on June 1, 2025, in the amount of each Claimant’s pro rata
share of the Class 7 Escrow on that date, subject to the provisions for resolution of Class 8 Claims
set forth below. The Class 7 Claims are Impaired.

         5.5.8 Class 8: Contingent, Unliquidated or Disputed Claims. The Debtors have
compiled a list of Claims scheduled as contingent, unliquidated or disputed which is attached as
Exhibit E. The Debtors have and will continue to engage in good faith negotiations with holders
of contingent, unliquidated or disputed claims to resolve them on a consensual basis. The Debtors’
initial proposed treatment of each claim is reflected on Exhibit E however, the Debtors retain all
rights to formally object to any claim identified on Exhibit E. If, and to the extent a contingent,
unliquidated or disputed claim becomes an Allowed Claim, it shall become a Class 7 Allowed
Claim, entitled to a pro-rata distribution as a Class 7 Claimant. The Debtors will not make any
disbursements from the Class 7 Escrow until such time as all contingent, unliquidated or disputed
claims have been finally Allowed or Disallowed. The Class 8 Claims are Impaired.

       5.6     Plan Implementation

                5.6.1 Parties Responsible for Implementation of the Plan. Dr. and Mrs. Tew
will be the parties responsible for implementation of the Plan. The Reorganized Debtors will pay
all United States Trustee fees and will file all post-Confirmation reports required by the United
States Trustee’s Office. The Reorganized Debtors will also file the necessary final reports and
will request closing the Bankruptcy Case as soon as practicable after Plan payments have begun.

                5.6.2 Means of Implementation. Upon Confirmation, the Plan provides that
Mrs. Tew’s income will continue to be used to pay the ordinary living expenses of the Reorganized
Debtors to the greatest extent possible, and that Dr. Tew will make contributions from investment
profits in his Roth IRA account to fund the payments to Creditors proposed by the Plan, as well as
to operate the business of Tew LP.

        Dr. Tew has had a lengthy and profitable career in the financial services industry. A copy
of Dr. Tews’ resume is attached as Exhibit F. Although the Consent Judgment imposed some
limits on Dr. Tews’ ability to generate revenue, he is able to manage retirement group trusts whose
beneficiaries are limited to family members. After the Consent Judgment Dr. Tew began to search
for a prime broker to establish family retirement accounts. He identified a broker (OneTradeX) in
the Cayman Islands. It took more than 1 year to establish these accounts, establish the trading
structure and verify the ability to trade. Trades were done during late 2016, 2017, and January of
2018. Compilation balance sheets and income statements for the Tew family pension group trusts
for the year ending December 31, 2017 are cumulatively attached as Exhibit G, reflecting the
income generated for each group trust. However, when the SKAT Litigation began in Kentucky,
the trades which generated revenue for the Tew family retirement accounts were halted by all



                                                18
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11             Desc Main
                                  Document     Page 22 of 35



countries in Europe. This resulted in the closing of the OneTradeX firm. Because of the allegations
of fraud against Dr. Tew contained in the SKAT Litigation, all subsequent efforts to directly enlist
a broker have been denied. Accordingly, Dr. Tew determined that enlisting licensed traders who
will transact trades with a broker and rely on Dr. Tews’ knowledge in exchange for a portion of
revenues earned was the best method to resume use of the Tew family retirement accounts to
generate revenue.

        Since the Debtors’ retirement accounts are Roth IRAs, earnings of the IRAs are not taxed.
However, if an IRA engages in activities other than investments, it may be subject to Unrelated
Business Taxable Income (“UBTI”) liability. The IRAs may avoid liability for UBTI by using
naked short sales or entering into a swap agreement. The Debtors’ Roth IRAs (and those of his
family members) are in a pre-existing pension group trust known as Golden Isles Industrial
Pension Group Trust (“Golden Isles Industrial”). Dr. Tews’ Roth IRA is an 80% beneficiary of
Golden Isles Industrial, while five other family members are 4% beneficiaries. Prior to the Petition
Date, Golden Isles Industrial purchased a Positive Performance Swap (the “Swap Agreement”)
with Golden Isles Technology Pension Group Trust (“Golden Isles Technology”). A true copy of
the Swap Agreement is attached as Exhibit H. The Swap Agreement enables Golden Isles
Industrial to benefit from ADR arbitrage and the issuance and cancellation process for ORD (local
jurisdiction) shares and ADRs (US only shares) to generate revenue (the “Arbitrage Process”).
Moreover, the revenue generated under the Swap Agreement is not based on the value of the assets
in the IRAs but will result from the use of capital belonging to the brokerage, which will receive a
portion of the profits generated as compensation for use of its capital. Dr. Tew created and
supervised a similar Arbitrage Process while at New York Life and is intimately familiar with all
aspects of the process. The gist of the Arbitrage Process is that substantial sums of money can be
generated based on short-term differences in price arising from local market times, conditions and
currency valuations between an ORD share on a foreign market and an ADR traded exclusively
on the US market. See Exhibit C. The Arbitrage Process is low risk because the trading software
will set buy and sell limits on the purchase and sale of ADRs and ORDs so that transactions will
only occur when a positive price differential exists.

         Utilizing his past experience and connections in the financial services industry, Dr. Tew
has established a team of three people led by Pete Echanique to serve as a market-making and
trading team between American Depository Receipts (ADRs) at the US stock exchanges and
ordinary shares (ORDs) traded on the European equity exchanges. The traders have arranged with
a prime brokerage to use up to 5 million euros of the brokerage’s capital to engage in ADR
arbitrage in exchange for a portion (25%) of the revenues generated. The brokerage is willing to
permit the use of its capital by the trading team because of the low risk of the transactions, the
percentage of revenue paid in exchange for use of the capital, and the desire to increase available
capital. The balance of the revenues generated will flow through Golden Isles Technology to
Golden Isles Industrial, the pension group trust holding the Tew family IRAs, subject to payment
of the traders upon proper invoicing. The trading revenue is generated by use of the brokerage’s
capital, not the funds in the Debtors’ IRAs. Thus, the essential elements needed to implement the
Arbitrage Process have been assembled by Dr. Tew with no out-of-pocket expenses. Nor are the
Debtors parties to any written contracts with the trading team or the brokerage.

        The diagram attached as Exhibit I illustrates the nature of ADR/ORD arbitrage. Basically,
the volume of ORDs vs ADRs must be equivalent after currency equilibrating. If one is larger than


                                                19
Case 20-51078-tnw      Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                Desc Main
                                 Document     Page 23 of 35



the other, the trading team cancels ADRs and receives ORDs for a fee of 5 cents each. If the
volumes in the previous example are reversed, the team creates ADRs and sells ORDs again for a
fee of 5 cents. The creation and cancellation of ADRs must be cleared by an approved depository
bank. There are three depository banks in the United States that do this: JPMorgan Chase,
CitiBank, and Bank of New York. These U.S. clearing banks have a daily quota of unsponsored
ADRs and per U.S. securities regulations must create or cancel all sponsored ADRs presented to
the ADR depository. Two of the trading team members previously ran the ADR desks at JPMorgan
Chase and CitiBank. The trading team has arranged with a prime brokerage and depository bank
to begin executing the Arbitrage Process. Dr. Tew has not communicated with any of the
banks/brokers due to the pending SKAT allegations.

       The specific requirements for this strategy are:

   1. The trades must be executed in a prime brokerage account, preferably a retirement account.
      The account must be able to execute multi-currency/multi-market trades. The account can
      utilize leverage but it is not necessary.
   2. There must be a trader in London to execute European ORD trades and a trader in the US
      to execute the ADR half of the trade.
   3. The other team members coordinate and identify the daily cancellation and creation of
      ADRs, as there is only a two-hour window within which the trades can be executed.
   4. There must be pairs trading software created and electronic connections established into
      eleven different stock exchanges with currency corrections. After the general software is
      tested each country connection must be tested.

The proceeds from weekly trades are paid in cash by the depository banks and paid each Monday.
To date, the following steps have been completed to effect the Arbitrage Process:

       The traders have established a prime brokerage/multi-currency account;

       Appropriate dynamic software has been created and modified and tested in each of eleven
       trading exchanges;

       Test trades have been completed successfully and profits of $2,500.00 have been returned
       to Golden Isles Technology as payment on the trading swap;

       All traders have been paid for the test trades after invoicing Golden Isles; and

       Basket trading ability is currently being tested after which a complete month of revenue
       can be completed with the expectation of $70,000 to $200,000 net monthly profits being
       realized by Golden Isles Industrial, of which 80% would be deposited to Dr. Tews’ Roth
       IRA and 4% would be deposited to Mrs. Tews’ Roth IRA.

        A team of experienced equity traders and software engineers has been secured. High-speed
trading software has been created and implemented. The high-speed trading software has been
allowed and connected through encrypted portals to local stock markets in Germany, France,
Spain, Italy, Belgium, Netherlands, Great Britain, South Africa, Australia, Singapore, Mexico,



                                                20
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11             Desc Main
                                  Document     Page 24 of 35



Japan, Brazil, and of course the United States. Arbitrage software has been tested in all markets
with purchases and sales being ordered/completed in less than 1 second. Fees are generated via the
strategy by creation/cancellation of unsponsored and sponsored ADRs. Three examples of daily
potential income are reflected on the test trade results attached as Exhibit J. All the trades
illustrated on each spreadsheet have actually been transacted at each exchange. The trades were
then cancelled because the current clearing bank of the prime broker did not have the staff to
facilitate this daily activity. In addition, the trading team engaged in limited trading activity in
February, generating net income of $2,500 for Golden Isles Technology, as reflected by the bank
statement attached as Exhibit K. Revenue will transfer from Golden Isles Technology to Golden
Isles Industrial pursuant to the terms of the Swap Agreement.

                5.6.3 Continued Engagement of Professionals. The Reorganized Debtors shall
continue the engagement of DelCotto Law Group PLLC, Golden Law and such other professionals
as may be necessary for the purposes of rendering services in connection with implementing the
Plan, resolving Claims, and performing routine post-Confirmation Chapter 11 administration, such
as final reporting and moving to have the Case closed upon Plan completion.

                                          ARTICLE VI

                                        RISK FACTORS

       6.1     Risks of Non-Confirmation.

                 If no Plan can be confirmed, the Chapter 11 Bankruptcy Case may be converted to
a case under Chapter 7 of the Bankruptcy Code, in which case a trustee would be elected or
appointed to liquidate the Debtors’ Assets for distribution to Creditors in accordance with the
priorities established by the Bankruptcy Code. The Debtors believe that Confirmation is preferable
to Chapter 7 liquidation because the Plan maximizes the distributions to all Classes of Creditors,
and any alternative to Confirmation would result in substantial delays and potentially lesser
recoveries as persons unfamiliar with the Debtors’ Assets would assume administration of the
Case. It is projected that only the secured creditors would have any recovery in any type of
liquidation, and even this recovery could be substantially less, since an “auction” sale could
produce lower results than any going concern, ordinary-course sale. A Chapter 7 would also end
any obligation of Mr. Tew to contribute Disposable Income, to the detriment of all Creditors.

       6.2     Risks of Non-Consensual Confirmation. Pursuant to the “cramdown” provisions
of 11 U.S.C. § 1129, the Bankruptcy Court can confirm the Plan at the Debtors’ request if at least
one impaired Class has accepted the Plan (with such acceptance being determined without
including the acceptance of any “insider” in such Class) and, with respect to each Impaired class
that has not accepted the Plan, the Bankruptcy Court determines that the Plan “does not
discriminate unfairly” and is “fair and equitable” with respect to impaired Classes. In accordance
with 11 U.S.C. §§ 1129(a)(8) and (b), the Debtors will request Confirmation of the Plan without
the acceptance of all impaired Classes entitled to vote.

             The Debtors reserve the right to modify the terms of the Plan as necessary for
Confirmation without the acceptance of all impaired Claims. Such modification could result in



                                                21
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                Desc Main
                                  Document     Page 25 of 35



less favorable treatment for any non-accepting Classes than the treatment currently provided for
in the Plan. Such less favorable treatment could include a distribution of property of a lesser value
than that currently provided for in the Plan or no distribution of property whatsoever.

        6.3     Risks of Delays in Confirmation. Any delay in Confirmation and effectiveness
of the Plan could result in, among other things, increased Administrative Claims or contested fights
with secured creditors. These or any other negative effects of delays in Confirmation of the Plan
could endanger the ultimate approval of the Plan by the Bankruptcy Court.

                                           ARTICLE VII

                                    PLAN CONFIRMATION

       7.1    Generally. To confirm the Plan, the Bankruptcy Code requires that the Bankruptcy
Court make a series of findings concerning the Plan and the Debtors, including that the:

               (1)     Plan has classified Claims and Interests in a permissible manner;

               (2)     Plan complies with the applicable provisions of the Bankruptcy
                       Code;

               (3)     Debtors comply with the applicable provisions of the Bankruptcy
                       Code;

               (4)     Debtors, as proponent of the Plan, have proposed the Plan in good
                       faith and not by any means forbidden by law;

               (5)     Disclosure required by 11 U.S.C. § 1125 has been made;

               (6)     Plan has been accepted by the requisite votes of creditors and equity
                       interest holders (except to the extent that cramdown is available
                       under 11 U.S.C. § 1129(b));

               (7)     Plan is feasible;

               (8)     Plan is in the “best interests” of all holders of Claims or Interests in
                       an impaired Class by providing to creditors or interest holders, on
                       account of such Claims or Interests, property of value, as of the
                       Effective Date, that is not less than the amount that such holder
                       would receive or retain in a Chapter 7 liquidation unless each holder
                       of a Claim or Interest in such Class has accepted the Plan;

               (9)     Fees and expenses payable under 28 U.S.C. § 1930, as determined
                       by the Bankruptcy Court at the Confirmation Hearing, have been
                       paid or the Plan provides for the payment of such fees on the
                       Effective Date;



                                                 22
Case 20-51078-tnw    Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11            Desc Main
                               Document     Page 26 of 35




            (10)    Plan provides for the continuation after the Effective Date of all
                    retiree benefits, as defined in 11 U.S.C. § 1114, at the level
                    established at any time prior to Confirmation pursuant to 11 U.S.C.
                    §§ 1114(e)(1)(B) or 1114(g), for the duration of the period that the
                    Debtors have obligated themselves to provide such benefits; and

            (11)    Disclosures required under 11 U.S.C. § 1129(a)(5) concerning the
                    identity and affiliations of persons who will serve as officers,
                    directors, and voting trustees of the successors to the Debtors have
                    been made.

      7.2   Voting Requirements for Confirmation under the Bankruptcy Code.

            7.2.1   General Voting Information.

     PLEASE CAREFULLY FOLLOW ALL OF THE INSTRUCTIONS CONTAINED ON
THE BALLOT PROVIDED TO YOU. ALL BALLOTS MUST BE COMPLETED AND
RETURNED IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED.

     TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THE
DEADLINE SET BY THE COURT AND AT THE ADDRESS SET FORTH ON YOUR
BALLOT. IT IS OF THE UTMOST IMPORTANCE TO THE DEBTORS THAT YOU VOTE
PROMPTLY TO ACCEPT THE PLAN. IF YOU HAVE ANY QUESTIONS, PLEASE
CONTACT THE DEBTORS OR ITS COUNSEL.

     IF YOU HOLD CLAIMS IN MORE THAN ONE CLASS, IF YOU HOLD MULTIPLE
GENERAL UNSECURED CLAIMS, OR UNDER CERTAIN OTHER CIRCUMSTANCES,
YOU MAY RECEIVE MORE THAN ONE BALLOT. YOU SHOULD COMPLETE, SIGN,
AND RETURN EACH BALLOT YOU RECEIVE.

          ACCEPTANCE OR REJECTION OF THE PLAN WILL BE
DETERMINED, PURSUANT TO THE BANKRUPTCY CODE, BASED UPON THE
BALLOTS OF THE CREDITORS HOLDING ALLOWED CLAIMS THAT ACTUALLY
VOTE ON THE PLAN. THEREFORE, IT IS IMPORTANT THAT CLAIMANTS
EXERCISE THEIR RIGHT TO VOTE TO ACCEPT OR REJECT THE PLAN.

       IF ANY OF THE CLASSES OF HOLDERS OF IMPAIRED CLAIMS VOTE TO
REJECT THE PLAN: (A) THE DEBTORS MAY SEEK TO SATISFY THE REQUIREMENTS
FOR CONFIRMATION OF THE PLAN UNDER THE CRAMDOWN PROVISIONS OF 11
U.S.C. § 1129(b) AND, IF REQUIRED, MAY AMEND THE PLAN TO CONFORM TO THE
STANDARDS OF SUCH SECTION; OR (B) THE PLAN MAY BE MODIFIED OR
WITHDRAWN WITH RESPECT TO A PARTICULAR CREDITOR, OR (C) THE PLAN MAY
BE WITHDRAWN IN ITS ENTIRETY.




                                             23
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11               Desc Main
                                   Document     Page 27 of 35



               7.2.2   Classes Entitled to Vote on the Plan.

                (a) Generally. Pursuant to the Bankruptcy Code, only classes of claims against or
equity interests in a debtor that are “impaired” under the terms of a plan of liquidation or
reorganization are entitled to vote to accept or reject a plan. A class is “impaired” if the legal,
equitable, or contractual rights attaching to the claims or interests of that class are modified, other
than by curing defaults and reinstating maturity. Classes of Claims and Interests that are not
impaired are not entitled to vote on the Plan and are conclusively presumed to have accepted the
Plan. In addition, Classes of Claims and Interests that receive no distributions under the Plan are
not entitled to vote on the Plan and are deemed to have rejected the Plan unless such Class
otherwise indicates acceptance. The classification of Claims and Interests under the Plan is
summarized, together with an indication of whether each Class of Claims or Interests is impaired,
in Section 5.5.

                (b) Contested and Unliquidated Claims. Contested, disputed, contingent, and/or
unliquidated Claims are not entitled to vote to accept or reject the Plan. If your Claim has been
estimated for voting purposes by Court Order, you will be allowed to vote your Claim in the
amount estimated by said Order. If ballots are erroneously sent to a Creditor not entitled to vote,
then the ballot will not be counted in the calculation of the Creditors voting to accept or reject the
Plan. If you are a Creditor holding a contested or disputed claim, you may ask the Court to have
your Claim temporarily allowed for the purpose of voting pursuant to Fed. R. Bankr. P. 3018.

               7.2.3   Voting Procedures and Requirements.

                (a)     Ballots and Voting. Creditors holding Allowed Claims entitled to vote on
the Plan will be sent a ballot and instructions for voting along with this Disclosure Statement.
Creditors should read the ballot carefully and follow the instructions. In voting to accept or reject
the Plan, you must use only the ballot sent to you with this Disclosure Statement. Creditors entitled
to vote must complete, sign, and return their ballots to counsel for the Debtors on or before the
Voting Deadline. Fed. R. Bankr. P. 3018(a) permits a Creditor, for cause, to petition the Court to
permit it to change or withdraw its vote on a plan. Any such petition must be made before the
Confirmation Hearing, unless otherwise permitted by the Court. The Debtors will present the
results of the voting to the Bankruptcy Court prior to the Confirmation Hearing.

                       (i)    Lost or Damaged Ballots. If you are entitled to vote and you did
               not receive a ballot, received a damaged ballot, or lost your ballot, please contact
               Tresine Callahan at DelCotto Law Group PLLC at (859) 231-5800 or
               tcallahan@dlgfirm.com. Also, this Disclosure Statement, the Plan, and all of the
               related Exhibits and Schedules are available upon request to any party in interest
               by contacting the Debtors’ counsel.

                       (ii)   Effective Transmittal of Ballots. Votes cannot be transmitted
               orally. Accordingly, you are urged to return your signed and completed ballot by
               hand delivery, overnight service, facsimile, email, or regular U.S. mail, promptly.




                                                  24
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                  Document     Page 28 of 35



                (b)      Requirements for Class Acceptance. As a condition of Confirmation, the
Bankruptcy Code requires that each class of Claims that is impaired vote to accept the Plan, subject
to the exception of 11 U.S.C. § 1129(b), which still requires one class of Claims that is impaired
to have voted to accept the Plan. A class of Claims accepts the Plan if: (i) holders of at least two-
thirds in the total dollar amount of Allowed Claims in that class, and (ii) a majority in number of
holders of Claims in that class, vote to accept the Plan.

       7.3     General Requirements for Confirmation under the Bankruptcy Code.

                7.3.1 Best Interests of Creditors/Liquidation Analysis. Notwithstanding
acceptance of the Plan by each impaired Class, to confirm the Plan, the Bankruptcy Court must
determine that the Plan is in the best interests of each holder of a Claim or Interest in any such
impaired Class who has not voted to accept the Plan. Accordingly, if an impaired Class does not
unanimously accept the Plan, the “best interests” test requires that the Bankruptcy Court find that
the Plan provides to each member of such impaired Class a recovery on account of the member’s
Claim or Interest that has a value, as of the Effective Date, at least equal to the value of the
distribution that each such member would receive if the Debtors’ Assets were liquidated under
Chapter 7 of the Bankruptcy Code on such date.

               To estimate what members of each impaired Class of Claims or Interests would
receive if the Debtors’ Assets were liquidated under Chapter 7 of the Bankruptcy Code, the
Bankruptcy Court must first determine the aggregate dollar amount that would be available if the
Chapter 11 Bankruptcy Case was converted to a Chapter 7 case under the Bankruptcy Code and
the Debtor’s Assets were liquidated by a Chapter 7 trustee (the “Liquidation Value”). The
Liquidation Value would consist of the net proceeds from the disposition of the assets of the
Debtors, augmented by any unencumbered cash held by the Debtors.

                The Liquidation Value available to holders of Unsecured Claims and Interests
would be reduced by, among other things: (a) the Claims of secured creditors to the extent of the
value of their collateral; (b) the costs, fees, and expenses of the liquidation, as well as other
administrative expenses of the Debtors’ Chapter 7 case; (c) unpaid Administrative Claims of the
Chapter 11 Case; and (d) Priority Claims and Priority Tax Claims. The Debtors’ costs of
liquidation in Chapter 7 would include the compensation of a trustee, as well as of counsel and of
other professionals retained by a trustee, asset disposition expenses, applicable taxes, litigation
costs, claims arising from any operations of the Debtors during the pendency of the Chapter 7 case,
and all unpaid Administrative Claims incurred by the Debtors during the Chapter 11 case that are
allowed in the Chapter 7 case. The liquidation itself would likely accelerate the payment of certain
Priority Claims and Priority Tax Claims that would otherwise be payable in the ordinary course of
business. These Priority Claims and Priority Tax Claims would be paid to the extent possible out
of the net liquidation proceeds, after payment of Secured Claims, before the balance would be
made available to pay Unsecured Claims or to make any distribution in respect of Interests. The
Debtors believe that the liquidation also would generate an increase in Unsecured Claims, such as
rejection damages Claims, and Tax and other governmental Claims.

              The information contained in Exhibit L attached hereto provides a summary of the
Liquidation Values of the Debtors’ Assets, assuming a hypothetical Chapter 7 liquidation in which



                                                 25
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11               Desc Main
                                   Document     Page 29 of 35



a trustee appointed by the Bankruptcy Court would liquidate the Debtors’ Assets and the Debtors’
estimated property values are reasonably accurate.

                In summary, the Debtors believe that a Chapter 7 liquidation of the Debtors’ Assets
might result in full payment of their secured creditors, there would be a risk of deficiency balances
and no payment to the unsecured creditors whereas under the proposed distributions under the Plan
all creditors will be paid in full or in part, because of, among other factors: (a) the depressed value
of the Debtors’ Assets in a liquidation sale, (b) the negative impact of conversion to a Chapter 7
case and additional costs and expenses involved in the appointment of a Chapter 7 trustee and
attorneys, accountants, and other professionals to assist such trustee in the Chapter 7 case; (c)
additional expenses and Claims, some of which would be entitled to priority in payment, that
would arise by reason of a liquidation; and (d) the loss of the Debtors’ Disposable Income to fund
payments to creditors. Consequently, the Debtors believe that the Plan will provide a greater
ultimate return to holders of Claims than a Chapter 7 liquidation.

               7.3.2 Feasibility of Plan. Section 1129(a)(11) of the Bankruptcy Code requires
that confirmation of a plan not be likely to be followed by the liquidation of the Debtors or any
successor to the Debtors, or the need for further financial reorganization, unless such liquidation
or reorganization is proposed in the Plan. Based on the Debtors’ analysis, the Reorganized Debtors
will have sufficient assets and income to accomplish their tasks under the Plan. Therefore, the
Debtors believe that its reorganization pursuant to the Plan will meet the feasibility requirements
of the Bankruptcy Code. To support this contention, the Debtors’ financial projections for the first
three years of the Plan term are attached hereto as Exhibit D. These financial projections were
prepared on a cash basis, in general compliance with GAAP principles (although strict adherence
to GAAP principles was not done).

               7.3.3 Compliance with Applicable Provisions of the Bankruptcy Code.
Section 1129(a)(1) of the Bankruptcy Code requires that the Plan comply with the applicable
provisions of the Bankruptcy Code. The Debtors have considered each of these issues in the
development of the Plan and believe that the Plan complies with all applicable provisions of the
Bankruptcy Code.

       7.4     Confirmation.

               7.4.1 Confirmation Hearing. The Bankruptcy Code requires the Bankruptcy
Court, after notice, to hold a hearing on whether the Debtors have fulfilled the Confirmation
requirements of 11 U.S.C. § 1129. The Confirmation Hearing has been or will be scheduled by
Order of the Court and you will or have received notice of the hearing by separate notice/order. If
you have any questions concerning the hearing, please contact the undersigned counsel.

                7.4.2 Objections to Confirmation. Any objection to Confirmation must be
made in writing and must specify in detail the name and address of the objector, all grounds for
the objection, and the amount of the Claim or Interest held by the objector. Any such objections
must be filed and served upon the persons designated in the notice of the Confirmation Hearing
and in the manner and by the deadline described therein.




                                                  26
Case 20-51078-tnw        Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                Desc Main
                                   Document     Page 30 of 35



               7.4.3   Methods of Confirmation.

                 (a)     Confirmation Based on Plan Acceptance. A plan is accepted by an
impaired class of claims if holders of at least two-thirds in dollar amount and a majority in number
of claims of that class vote to accept the plan. Only those holders of claims who actually vote (and
are entitled to vote) to accept or to reject a plan count in this tabulation. In addition to this voting
requirement, 11 U.S.C. § 1129 requires that a plan be accepted by each holder of a claim or interest
in an impaired class or that the plan otherwise be found to be in the best interests of each holder
of a claim or interest in an impaired class by the Bankruptcy Court.

                (b)     Confirmation through Cramdown. The Bankruptcy Code contains
provisions for confirmation of a plan even if it is not accepted by all impaired classes, so long as
at least one impaired class of claims has accepted it. These “cramdown” provisions are set forth
in 11 U.S.C. § 1129(b). As indicated above, the Plan may be confirmed under the cramdown
provisions if, in addition to satisfying the other requirements of 11 U.S.C. § 1129(a), it: (a) is “fair
and equitable;” and (b) “does not discriminate unfairly” with respect to each non-accepting Class
of Claims or Interests that is impaired under the Plan. The “fair and equitable” standard, also
known as the “absolute priority rule,” requires, among other things, that unless a dissenting class
of unsecured claims or a class of interests receives full compensation for its allowed claims or
allowed interests, no holder of allowed claims or interests with respect to such debtor in any junior
class may receive or retain any property on account of such claims or interests. With respect to a
dissenting class of secured claims, the “fair and equitable” standard requires, among other things,
that holders either: (a) retain their liens and receive deferred cash payments with a value as of the
effective date equal to the value of their interest in property of the debtor’s estate; or (b) receive
the indubitable equivalent of their secured claims. The “fair and equitable” standard has also been
interpreted to prohibit any class senior to a dissenting class from receiving under a plan more than
100% of its allowed claims or allowed interests. The Debtors believe that, if necessary, the Plan
may be crammed down over the dissent of certain Classes of Claims, in view of the treatment
proposed for such Classes.

                The requirement that the Plan not “discriminate unfairly” means, among other
things, that a dissenting class must be treated substantially equally with respect to other classes of
equal rank. The Debtors do not believe that the Plan unfairly discriminates against any Class that
may not accept or otherwise consent to the Plan. Subject to the conditions set forth in the Plan, a
determination by the Bankruptcy Court that the Plan, as it applies to the Debtors, is not confirmable
pursuant to 11 U.S.C. § 1129 will not limit or affect: (a) the confirmability of the Plan as it applies
to the Debtors; or (b) the Debtors’ ability to modify the Plan, as it applies to the Debtors, to satisfy
the provisions of 11 U.S.C. § 1129(b).

        7.5    Alternatives to Confirmation. If the Plan is not confirmed and consummated, the
alternatives include preparation and presentation of an alternative plan of reorganization or a
conversion of this case to one under Chapter 7 of the Bankruptcy Code. If the Court denies
confirmation, the Debtors or any other party in interest could propose a different Plan. The Debtors
believe such an alternative plan would result in less return to creditors than the distributions to
creditors pursuant to the Plan. Before proposing the present Plan, the Debtors explored other
alternatives and engaged in negotiations with its major Secured Creditors. The Debtors believe



                                                  27
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11               Desc Main
                                  Document     Page 31 of 35



not only that the Plan fairly adjusts the rights of various classes of Creditors and enables Creditors
to realize the most possible under the circumstances, but also that rejection of the Plan in favor of
some alternative arrangement will require, at the very least, an extensive and time-consuming
process and will not result in a better recovery for any Class.

                                          ARTICLE VIII

                        CERTAIN FEDERAL TAX CONSEQUENCES

  IRS Circular 230 Disclosure: To ensure compliance with requirement imposed by the IRS, we
  inform you that any U.S. federal tax advice contained in this communication (including any
  attachments) is not intended or written to be used, and cannot be used, for the purpose of
  (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing, or
  recommending to another party any transaction or matter addressed herein.

       8.1     General.

     A DESCRIPTION OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF
THE PLAN IS PROVIDED BELOW. THE DESCRIPTION IS BASED ON THE INTERNAL
REVENUE CODE, TREASURY REGULATIONS, JUDICIAL DECISIONS, AND
ADMINISTRATIVE DETERMINATIONS, ALL AS IN EFFECT ON THE DATE OF THIS
DISCLOSURE STATEMENT. CHANGES IN ANY OF THESE AUTHORITIES OR IN THEIR
INTERPRETATION MAY HAVE RETROACTIVE EFFECT, WHICH MAY CAUSE THE
FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN TO DIFFER MATERIALLY
FROM THE CONSEQUENCES DESCRIBED BELOW.          NO RULING HAS BEEN
REQUESTED FROM THE IRS, NO LEGAL OPINION HAS BEEN REQUESTED FROM
COUNSEL CONCERNING ANY TAX CONSEQUENCE OF THE PLAN, AND NO TAX
OPINION IS GIVEN BY THIS DISCLOSURE STATEMENT.

     THIS DESCRIPTION DOES NOT COVER ALL ASPECTS OF FEDERAL INCOME
TAXATION THAT MAY BE RELEVANT TO THE DEBTORS OR HOLDERS OF CLAIMS.
FOR EXAMPLE, THE DESCRIPTION DOES NOT ADDRESS ISSUES OF SPECIAL
CONCERN TO CERTAIN TYPES OF TAXPAYERS, SUCH AS DEALERS IN SECURITIES,
LIFE INSURANCE COMPANIES, FINANCIAL INSTITUTIONS, TAX-EXEMPT
ORGANIZATIONS, AND FOREIGN TAXPAYERS, NOR DOES IT ADDRESS TAX
CONSEQUENCES TO HOLDERS OF INTERESTS IN THE DEBTORS. THIS DESCRIPTION
DOES NOT DISCUSS THE POSSIBLE STATE TAX OR NON-U.S. TAX CONSEQUENCES
THAT MIGHT APPLY TO THE DEBTORS OR TO HOLDERS OF CLAIMS.

     FOR THESE REASONS, THE DESCRIPTION THAT FOLLOWS IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING AND PROFESSIONAL TAX ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER OF A CLAIM.
HOLDERS OF CLAIMS ARE URGED TO CONSULT WITH THEIR OWN TAX ADVISORS
REGARDING THE FEDERAL, STATE, LOCAL, AND FOREIGN TAX CONSEQUENCES OF
THE PLAN.




                                                 28
Case 20-51078-tnw       Doc 185     Filed 03/31/21 Entered 03/31/21 17:32:11               Desc Main
                                   Document     Page 32 of 35



        8.2    Tax Consequences of Payment of Allowed Claims Pursuant to Plan Generally.
The federal income tax consequences of the implementation of the Plan to the holders of Allowed
Claims will depend, among other things, on the consideration to be received by the holder, whether
the holder reports income on the accrual or cash method, whether the holder receives distributions
under the Plan in more than one taxable year, whether the holder’s Claim is Allowed or disputed
on the Effective Date, and whether the holder has taken a bad debt deduction or worthless security
deduction with respect to its claim.

                8.2.1 Recognition of Gain or Loss. In general, a holder of an Allowed Claim
should recognize gain or loss equal to the amount realized under the Plan in respect of its Claim,
less the holder’s tax basis in the Claim. Any gain or loss recognized in the exchange may be long-
term or short-term capital gain or loss or ordinary income or loss, depending upon the nature of
the Allowed Claim and the holder, the length of time the holder held the Claim, and whether the
Claim was acquired at a market discount. If the holder realizes a capital loss, the holder’s
deduction of the loss may be subject to limitation. The holder’s tax basis for any property received
under the Plan generally will equal the amount realized. The holder’s amount realized generally
will equal the sum of the cash and the fair market value of any other property received by the
holder under the Plan on the Effective Date or a subsequent distribution date, less the amount (if
any) treated as interest, as discussed below.

                8.2.2 Post-Effective Date Distributions. Because certain holders of Allowed
Claims, including Disputed Claims that ultimately become Allowed Claims, may receive cash
distributions after the Effective Date, the imputed interest provisions of the Internal Revenue Code
may apply and cause a portion of the subsequent distribution to be treated as interest. Additionally,
because holders may receive distributions with respect to an Allowed Claim in a taxable year or
years following the year of the initial distribution, any loss and a portion of any gain realized by
the holder may be deferred. All holders of Allowed Claims are urged to consult their tax advisors
regarding the possible application of (or ability to elect out of) the “installment method” of
reporting with respect to their Claims.

                8.2.3 Receipt of Interest. Holders of Allowed Claims will recognize ordinary
income to the extent that they receive cash or property that is allocable to accrued but unpaid
interest which the holder has not yet included in its income. If an Allowed Claim includes interest,
and if the holder receives less than the amount of the Allowed Claim pursuant to the Plan, the
holder must allocate the Plan consideration between principal and interest. The holder may take
the position that the amounts received pursuant to the Plan are allocable first to principal, up to the
full amount of principal, and only then to interest. However, the proper allocation of Plan
consideration between principal and interest is unclear, and holders of Allowed Claims should
consult their own tax advisors in this regard. If the Plan consideration allocable to interest with
respect to an Allowed Claim is less than the amount that the holder has previously included as
interest income, the previously included but unpaid interest may be deducted, generally as a loss.

                 8.2.4 Bad Debt or Worthless Securities Deduction. A holder who receives, in
respect of an Allowed Claim, an amount less than the holder’s tax basis in the Claim may be
entitled in the year of receipt (or in an earlier or later year) to a bad debt deduction in some amount
under 26 U.S.C. § 166(a) or a worthless securities deduction under 26 U.S.C. § 165(g). The rules



                                                  29
Case 20-51078-tnw        Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11                Desc Main
                                   Document     Page 33 of 35



governing the character, timing, and amount of bad debt and worthless securities deductions place
considerable emphasis on the facts and circumstances of the holder, the obligor, and the instrument
with respect to which a deduction is claimed. Holders of Allowed Claims, therefore, are urged to
consult their tax advisors with respect to their ability to take such a deduction.

                8.2.5 Information Reporting and Withholding. Under the Internal Revenue
Code’s backup withholding rules, the holder of an Allowed Claim may be subject to backup
withholding with respect to distributions or payments made pursuant to the Plan, unless the holder
comes within certain exempt categories (which generally include corporations) and, when
required, either demonstrates that categorization or provides a correct taxpayer identification
number and certifies under penalty of perjury that the taxpayer identification number is correct
and that the holder is not subject to backup withholding because of a failure to report all dividend
and interest income. Backup withholding is not an additional tax, but merely an advance payment
that may be refunded to the extent it results in an overpayment of tax. Holders of Allowed Claims
may be required to establish exemption from backup withholding or to make arrangements with
respect to the payment of backup withholding.

        8.3     Certain U.S. Federal Income Tax Consequences to the Debtors. In the event
that the Debtors sell any of their Assets, the Debtors will generally recognize a gain or loss on the
sale of those Assets, equal to the difference between the amount realized on the sale and the
adjusted tax basis of the Assets being sold. Additionally, if the Debtors convey appreciated (or
depreciated) property (i.e. property having an adjusted tax basis less (or greater) than its fair market
value) to a creditor in cancellation of full recourse debt, the Debtors must recognize taxable gain
or loss equal to the excess or shortfall, respectively, of such fair market value over that adjusted
basis. This gain or loss may be ordinary income or loss, capital gain or loss, or a combination of
each, and may be offset against any applicable net operating loss carry-forwards from previous tax
years.

        Further, the discharge of a recourse debt obligation by the Debtors in exchange for the
Debtors’ payment of cash and/or transfer of property with a fair market value that is less than the
adjusted issue price of the debt obligation (as determined for U.S. federal income tax purposes)
may give rise to cancellation of indebtedness (“COD”) income. COD income must generally be
included in the Debtor’s gross income, subject to certain statutory or judicial exceptions that may
limit the amount of COD income required to be included. One such statutory exception applies to
certain debtor whose discharge of indebtedness is granted in a case brought under Title 11 of the
United States Code (relating to bankruptcy), pursuant to a court-approved plan of reorganization.

        For the foregoing reasons, the precise amount of taxable gain or loss, COD income, or both
that the Debtors may realize as a result of effectuation of the Plan cannot be determined until the
date of the exchange.




                                                  30
Case 20-51078-tnw       Doc 185    Filed 03/31/21 Entered 03/31/21 17:32:11              Desc Main
                                  Document     Page 34 of 35



                                          ARTICLE IV

     ADDITIONAL INFORMATION, RECOMMENDATIONS, AND CONCLUSION

         9.1     Additional Information. Any statements in this Disclosure Statement concerning
the provisions of any document are not necessarily complete, and in each instance, reference is
made to such document for the full text thereof. Certain documents described or referred to in this
Disclosure Statement have not been attached as exhibits because of the impracticability of
furnishing copies of these documents to all recipients of this Disclosure Statement. The Debtors
will file all exhibits to the Plan with the Bankruptcy Court, and the exhibits also will be available
upon request from the Debtors’ counsel.

       9.2     Recommendations and Conclusion. The materials provided in this Disclosure
Statement are intended to assist you in reviewing the Plan in an informed manner. If the Plan is
confirmed, you will be bound by the terms of the Plan. You are urged to study these materials and
make such further inquiries as you may deem appropriate.

        For all of the reasons set forth in this Disclosure Statement, the Debtors believe that the
Confirmation and consummation of the Plan is preferable to all other alternatives. Consequently,
the Debtors urge all holders of Claims in voting Classes to vote to accept the Plan and to evidence
their acceptance by duly completing and returning their ballots so that they will be received on or
before the Voting Deadline.


                [Remainder of page intentionally blank. Signature page follows.]




                                                 31
Case 20-51078-tnw               Doc 185       Filed 03/31/21 Entered 03/31/21 17:32:11   Desc Main
                                             Document     Page 35 of 35



Dated: March 31, 2021

                                                            Respectfully submitted,


                                                            By:    /s/ Bernard V. Tew
                                                                   BERNARD V. TEW


                                                            By:    /s/ Andrea B. Tew
                                                                   ANDREA B. TEW



TENDERED BY:

DELCOTTO LAW GROUP PLLC

/s/ Dean A. Langdon, Esq.
200 North Upper Street
Lexington, KY 40507
Tel: (859) 231-5800
Fax: (859) 281-1179
E-mail: dlangdon@dlgfirm.com
COUNSEL FOR DEBTORS

/Pleadings/Plan/Disclosure Statement 2d Amd 20210331.docx




                                                              32
